Lyon, J.
It will be observed that a new trial was granted in this case in the exercise of the discretion of the circuit court. This appears from the fact that the court imposed upon the plaintiff the usual terms as a condition of granting the same. The only question to be.determined is, therefore, Was the granting of a new trial an abuse of the discretion vested in the circuit court in that behalf? We think it was not.
The plaintiff introduced three witnesses, each of whom was a dealer in real estate and apparently well acquainted with the value of plaintiff’s property, each of whom fixed the value of the land in question at $7,000 and upwards. The defendant introduced five witnesses on the same subject, none of whom were experts, and neither of them was shown to have any special knowledge as to the value of the land in question. These witnesses fixed the value of the land at from $3,200 to $4,000. The circuit'judge in his charge to the jury called their attention to these facts.
While it was doubtless competent for the jury to predicate their verdict upon the testimony of the defendant’s witnesses, thus disregarding the opinion of those witnesses who, presumably, were best informed on the subject concerning which they testified, it must also be conceded, we think, that it was competent for the circuit judge, if dissatisfied with the verdict, to set the same aside and grant a *184new trial in his discretion. We find here-no abuse of discretion, and cannot therefore disturb the order granting a new trial.
By the Oouri.— Order affirmed.